Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21075 Dreyfus Institutional Cash Advantage Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/2008 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Cash Advantage Fund SEMIANNUAL REPORT October 31, 2008 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Funds Expenses 5 Comparing Your Funds Expenses With Those of Other Funds 6 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 17 Notes to Financial Statements 25 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Institutional Cash Advantage Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Institutional Cash Advantage Fund for the six-month period ended October 31,2008. During the reporting period, the funds Administrative Advantage shares produced an annualized yield of 2.61%, Participant Advantage shares produced an annualized yield of 2.31%, Institutional Advantage shares produced an annualized yield of 2.68% and Investor Advantage shares produced an annualized yield of 2.43% Taking into account the effects of compounding, the funds Administrative Advantage shares, Participant Advantage shares, Institutional Advantage shares and Investor Advantage shares produced annualized effective yields 1 of 2.65%, 2.34%, 2.72% and 2.46%, respectively. 2 Interest Rates Declined as U.S. Economy Struggled Turmoil in the sub-prime mortgage market, slumping U.S. housing markets and resurgent energy prices already had produced a weaker U.S. economy and a credit crisis by the start of the reporting period. In response, the Federal Reserve Board (the Fed) reduced short-term interest rates aggressively in the months leading up to the reporting period, which began with an overnight federal funds rate of 2.0% . Despite the Feds moves and an economic stimulus package from Congress, job losses and turmoil in the credit markets intensified. In March, in an attempt to forestall additional turbulence in the capital markets, the Fed participated in the rescue of investment bank Bear Stearns and made funds available toWall Street firms in an unprecedented program allowing the use of mortgage-backed securities as collateral. However, any improvement in investor sentiment proved to be short lived. The unemployment rate jumped to 5.5% in May, and inflation appeared to accelerate along with commodity prices. Reports of additional write-downs by major banks in June sparked renewed volatility in the stock and bond markets. However, the Fed left the federal funds rate unchanged at 2%, citing uncertainty about the inflation outlook. 2 July also saw heightened market volatility,particularly when government-sponsored mortgage agencies Fannie Mae and Freddie Mac revealed greater-than-expected losses due to rising mortgage defaults. The bad news continued to mount in August, including a jump in the unemployment rate to 6.1%, its highest level in five years, and a surge in mortgage delinquencies to all-time highs. However, inflationary pressures appeared to ebb when commodity prices retreated from their peaks. September ranked as one of the most challenging months in memory for the U.S. economy and global financial markets. In a financial crisis that former Fed Chairman Alan Greenspan called a global tsunami, the credit markets effectively seized up, and financial institutions grew reluctant to lend even to each other,as reflected by elevated overnight LIBOR rates. Major financial institutions found themselves unable to obtain short-term funding for their ongoing operations.As a result,the U.S.gov-ernment effectively nationalized Fannie Mae, Freddie Mac and insurer AIG. In addition, Lehman Brothers filed for bankruptcy, Washington Mutual was seized by regulators, and Merrill Lynch and Wachovia were sold to former rivals at steeply discounted prices. In a controversial move, the U.S.Treasury Department proposed a $700 billion rescue package for the nations banking system.This attempt to restore liquidity initially was rejected by Congress, but after some adjustments was enacted into law. It later was estimated that U.S. GDP contracted by a 0.3% annualized rate in the third quarter, stoking recession fears. The money markets were not immune to the financial crisis, as evidenced by several high-profile money funds breaking the buck.The Lehman Brothers bankruptcy led to challenging liquidity conditions in the commercial paper market and concerned money market fund investors began a rash of redemptions from such funds. In an attempt to curtail diminishing investor confidence and help restore liquidity and stability to the financial system, the Department of Treasury initiated several measures, including the Temporary Guarantee Program specifically for money market funds. The Fund 3 LETTER TO SHAREHOLDERS (continued) In October, the Fed and other major central banks implemented an unprecedented,coordinated rate cut to combat spreading global economic weakness.The Fed followed up with another reduction later in the month, and the federal funds rate ended the reporting period at just 1%. In addition, by the reporting periods end, signs of recovery in the commercial paper market had appeared, as evidenced by rising trading activity. Maintaining a Cautious Investment Posture For most of the reporting period, we maintained the funds weighted average maturity in a position we considered longer than industry averages. However, Septembers developments constrained our ability to find longer-dated money market instruments at reasonable prices, and we focused almost exclusively on instruments with overnight maturities. We currently expect investors focus to turn to the outlook for the underlying economy, as reduced liquidity and tighter loan standards are likely to dampen economic growth into 2009. However, the Fed has little room to ease monetary policy further. Therefore, we intend to maintain the funds conservative credit posture and a focus on liquidity. Patricia A. Larkin Senior Portfolio Manager November 17, 2008 New York, N.Y. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds annualized yields for its Administrative Advantage shares, Participant Advantage shares, Institutional Advantage shares and Investor Advantage shares would have been 2.59%, 2.27%, 2.66% and 2.41%, respectively.The funds annualized effective yields would have been 2.62%, 2.30%, 2.70% and 2.44%, respectively. 4 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Cash Advantage Fund from May 1, 2008 to October 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2008 Institutional Administrative Investor Participant Advantage Advantage Advantage Advantage Expenses paid per $1,000  $ .71 $ 1.12 $ 2.03 $ 2.79 Ending value (after expenses) $1,013.60 $1,013.30 $1,012.30 $1,011.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2008 Institutional Administrative Investor Participant Advantage Advantage Advantage Advantage Expenses paid per $1,000  $ .71 $ 1.12 $ 2.04 $ 2.75 Ending value (after expenses) $1,024.50 $1,024.10 $1,023.19 $1,022.48  Expenses are equal to the funds annualized expense ratio of .14% for Institutional Advantage, .22% for Administrative Advantage, .40% for Investor Advantage and .54% for Participant Advantage, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 5 STATEMENT OF INVESTMENTS October 31, 2008 (Unaudited) Principal Negotiable Bank Certificates of Deposit60.6% Amount ($) Value ($) Allied Irish Banks (Yankee) 3.01%3.12%, 12/29/081/6/09 Banco Santander Puerto Rico (Yankee) 3.00%, 12/9/08 Bank of Scotland (Yankee) 3.16%, 3/5/09 Barclays Bank PLC (Yankee) 3.75%, 1/22/09 Calyon (London) 3.05%, 12/11/08 Canadian Imperial Bank of Commerce (Yankee) 3.11%, 12/9/08 Credit Agricole (London) 2.85%2.90%, 11/6/0812/1/08 Credit Suisse 4.69%, 11/10/08 500,000,000 a DEPFA BANK PLC (Yankee) 2.84%2.90%, 11/7/0812/9/08 1,750,000,000 b Fifth Third Bank 2.80%2.85%, 11/10/0811/26/08 Fortis Bank (Yankee) 3.15%, 1/28/09 Natixis (Yankee) 3.20%, 12/29/08 Royal Bank of Scotland PLC (Yankee) 3.00%3.15%, 12/30/082/9/09 Skandinaviska Enskilda Banken AB (London) 3.12%, 2/27/09 1,000,000,000 b UBS AG (Yankee) 3.20%, 3/16/09 UniCredito Italiano Bank PLC (Yankee) 3.14%, 1/7/09 200,000,000 b UniCredito Italiano SpA (Yankee) 3.20%, 1/30/093/10/09 Wachovia Bank, N.A. 3.05%, 12/19/08 Total Negotiable Bank Certificates of Deposit (cost $12,840,013,151) 6 Principal Commercial Paper18.7% Amount ($) Value ($) Abbey National North America LLC 0.19%, 11/3/08 Allied Irish Banks N.A. Inc. 3.07%, 1/7/09 Bank of Scotland PLC 2.80%, 11/14/08 Barton Capital LLC 4.01%, 11/14/08 100,458,000 b BNP Paribas Finance Inc. 0.25%, 11/3/08 Cancara Asset Securitisation Ltd. 4.27%, 11/17/08 300,000,000 b Citigroup Funding Inc. 2.93%3.15%, 11/12/083/9/09 Commerzbank U.S. Finance Inc. 2.88%, 11/6/08 DNB NOR Bank ASA 2.88%, 11/3/08 100,000,000 b General Electric Capital Corp. 0.25%, 11/3/08 Greenwich Capital Holdings Inc. 3.09%, 1/15/09 Swedbank (ForeningsSparbanken AB) 2.96%, 11/6/08 Total Commercial Paper (cost $3,951,115,259) Corporate Notes4.0% Banca Intesa SpA 5.09%, 11/14/08 250,000,000 a Citigroup Funding Inc. 2.20%, 5/8/09 200,000,000 a General Electric Capital Corp. 3.32%, 11/25/08 155,000,000 a Wachovia Bank, N.A. 3.47%, 11/29/08 250,000,000 a Total Corporate Notes (cost $855,000,000) The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Promissory Note1.7% Amount ($) Value ($) Goldman Sachs Group Inc. 3.15%, 4/3/09 (cost $350,000,000) 350,000,000 c Time Deposits13.1% Bank of America N.A. (Grand Cayman) 0.13%, 11/3/08 Branch Banking & Trust Co. (Grand Cayman) 0.06%, 11/3/08 Commerzbank AG (Grand Cayman) 0.13%, 11/3/08 DZ Bank AG (Grand Cayman) 0.25%, 11/3/08 HSH Nordbank AG (Grand Cayman) 0.25%, 11/3/08 KBC Bank N.V. (Grand Cayman) 0.06%, 11/3/08 Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.25%, 11/3/08 Manufacturers & Traders Trust Company (Grand Cayman) 0.25%, 11/3/08 Total Time Deposits (cost $2,780,000,000) 8 Principal Repurchase Agreement1.9% Amount ($) Value ($) Deutsche Bank Securities .30%, dated 10/31/08, due 11/3/08 in the amount of $400,010,000 (fully collateralized by $402,136,000 Federal Home Loan Mortgage Corp., 3.15%, due 5/6/10, value $408,000,148) (cost $400,000,000) Total Investments (cost $21,176,128,410) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2008, these securities amounted to $3,449,730,449 or 16.3% of net assets. c This note was acquired for investment, and not with the intent to distribute or sell. Security restricted as to public resale.This security was acquired on 3/4/08 at a cost of $350,000,000. At October 31, 2008, the aggregate value of this security was $350,000,000 representing 1.7% of net assets and is valued at cost. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking Repurchase Agreement Finance Brokerage Firms Asset-Backed/Multi-Seller Programs  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES October 31, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of InvestmentsNote 1(b) Interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) Cash overdraft due to Custodian Payable for shares of Beneficial Interest redeemed Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Net Assets ($) Net Asset Value Per Share Institutional Advantage Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Administrative Advantage Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Investor Advantage Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Participant Advantage Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended October 31, 2008 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Administration feeNote 2(b) Interest expenseNote 3 Distribution feesNote 2(c) Treasury insurance expenseNote 1(e) Total Expenses Lessreduction in management fee due to undertakingNote 2(a) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2008 Year Ended (Unaudited) April 30, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Advantage Shares Administrative Advantage Shares Investor Advantage Shares Participant Advantage Shares Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Advantage Shares Administrative Advantage Shares Investor Advantage Shares Participant Advantage Shares Dividends reinvested: Institutional Advantage Shares Administrative Advantage Shares Investor Advantage Shares Participant Advantage Shares Cost of shares redeemed: Institutional Advantage Shares Administrative Advantage Shares Investor Advantage Shares Participant Advantage Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Institutional Six Months Ended Advantage October 31, 2008 Year Ended April 30, Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) a Ratios/Supplemental Data (%): Ratio of total expenses to average net assets a Ratio of net expenses to average net assets a Ratio of net investment income to average net assets a Net Assets, end of period ($ x 1,000) a Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Administrative October 31, 2008 Year Ended April 30, Advantage Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) a Ratios/Supplemental Data (%): Ratio of total expenses to average net assets a Ratio of net expenses to average net assets a Ratio of net investment income to average net assets a Net Assets, end of period ($ x 1,000) 26 a Annualized. See notes to financial statements. 14 Six Months Ended Investor October 31, 2008 Year Ended April 30, Advantage Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .012 .045 .049 .035 .015 .007 Distributions: Dividends from investment incomenet (.012) (.045) (.049) (.035) (.015) (.007) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) 2.44 a 4.55 5.05 3.61 1.55 .75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .42 a .40 .40 .40 .40 .40 Ratio of net expenses to average net assets .40 a .38 .38 .38 .36 .30 Ratio of net investment income to average net assets 2.43 a 4.36 4.97 3.57 1.94 .74 Net Assets, end of period ($ x 1,000) 123,378 133,758 116,407 35,246 54,230 25 a Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Participant October 31, 2008 Year Ended April 30, Advantage Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .012 .043 .048 .034 .014 .006 Distributions: Dividends from investment incomenet (.012) (.043) (.048) (.034) (.014) (.006) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) 2.32 a 4.40 4.90 3.45 1.39 .60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .58 a .55 .55 .55 .55 .55 Ratio of net expenses to average net assets .54 a .51 .53 .53 .51 .45 Ratio of net investment income to average net assets 2.31 a 3.99 4.82 3.40 1.79 .59 Net Assets, end of period ($ x 1,000) 168,496 155,088 12,011 27 26 25 a Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unauditied) NOTE 1Significant Accounting Policies: Dreyfus Institutional Cash Advantage Fund (the fund) is a separate diversified series of Dreyfus Institutional Cash Advantage Funds (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company and operates as a series company offering two series, including the fund.The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. The Manager also serves as administrator for the fund. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Institutional Advantage, Administrative Advantage, Investor Advantage and Participant Advantage.Administrative Advantage, Investor Advantage and Participant Advantage shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. Other differences between the classes include the services offered to and the expenses borne by each class and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost, in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including funds own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs 0 Total (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities fall below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) In March 2008, the FASB released Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. (c) Dividends to shareholders: It is the policy of the fund to declare dividends from investment income-net on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The fund adopted FASB Interpretation No. 48 Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the funds tax returns to determine whether the tax positions are more-likely-than-not of being sustained by the applicable tax authority. Liability for tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax 20 expense in the current year.The adoption of FIN 48 had no impact on the operations of the fund for the period ended October 31, 2008. As of and during the period ended October 31, 2008, the fund did not have any liabilities for any unrecognized tax positions. The fund recognizes interest and penalties, if any, related to unrecognized tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $977,011 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2008. If not applied, $955,679 of the carryover expires in fiscal 2014 and $21,332 expires in fiscal 2015. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2008 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. At October 31, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Treasurys Temporary Guarantee Program: The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, has been extended by the Treasury until April 30, 2009, after which the Secretary of theTreasury will review the need for, and terms of, the Program.
